NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TYRONE TERRY,                               )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D18-1011
                                            )
STATE OF FLORIDA                            )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Laura E. Ward,
Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Nicole J. Martingano,
Assistant Attorney General, Elba Caridad
Martin, Assistant Attorney General,
Tampa (substituted as counsel of record),
for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.
-2-